04/26/2018
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON


                  MIGUEL SAENZ v. STATE OF TENNESSEE

                 Appeal from the Criminal Court for Shelby County
                   No. 11-04210      James M. Lammey, Judge
                     ___________________________________

                          No. W2016-02590-CCA-R3-ECN
                       ___________________________________


The Appellant, Miguel Saenz, appeals from the trial court’s denial of his petition for writ
of error coram nobis seeking relief from his previously entered guilty plea. The State has
filed a motion requesting that this Court affirm the trial court’s judgment pursuant to Rule
20 of the Rules of the Court of Criminal Appeals. Following our review, and upon
application of the ruling of our Supreme Court in Frazier v. State, 495 S.W.3d 246 (Tenn.
2016), we grant the State’s motion and affirm the judgment of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed
        Pursuant to Rule 20 of the Rules of the Court of Criminal Appeals

JOHN EVERETT WILLIAMS, J., delivered the opinion of the court, in which ALAN E.
GLENN and J. ROSS DYER, JJ., joined.

Barry J. McWhirter, Memphis, Tennessee, for the appellant, Miguel Saenz.

Herbert H. Slatery III, Attorney General and Reporter; Renee W. Turner, Assistant
Attorney General; Amy Weirich, District Attorney General; and Glen Baity, Assistant
District Attorney General, for the appellee, State of Tennessee.


                              MEMORANDUM OPINION

       On January 9, 2013, the Appellant plead guilty to two counts of attempted
aggravated sexual battery. Pursuant to his plea agreement, the Appellant was sentenced
to an effective sentence of six (6) years to be served on probation. Approximately eleven
(11) months later, the United States Department of Homeland Security initiated removal
proceedings against the Appellant. On August 18, 2016, the Appellant filed a petition for
writ of error coram nobis seeking relief on the grounds that his guilty plea was not
knowing and voluntary, his trial counsel was ineffective and that newly discovered
evidence established his actual innocence. The trial court entered an order on October
21, 2016, denying the Appellant’s petition on dual grounds of failing to attach an
affidavit to his petition and seeking relief based upon the grounds of ineffective
assistance of counsel which is not available in coram nobis proceedings. The Appellant
timely appealed the denial of his petition for writ of error coram nobis to this Court.

       The Appellant contends that the trial court erred in its dismissal on the stated
grounds and should have allowed him to amend his petition to include an affidavit.
Furthermore, the Appellant acknowledges the decision of the Tennessee Supreme Court
in Frazier v. State, 495 S.W.3d 246 (Tenn. 2016), but seeks a change in the present law
regarding the ability to raise an ineffective assistance of counsel claim in coram nobis
proceedings after a guilty plea. The State of Tennessee has filed a Motion to Affirm,
pursuant to Rule 20 of the Rules of the Court of Criminal Appeals, asserting that the
Appellant is not entitled to coram nobis relief due to his guilty plea.

        Notwithstanding the arguments regarding the procedural failure to attach an
affidavit to his underlying petition and his claim of ineffective assistance of counsel, the
Appellant is seeking to collaterally attack his conviction as a result of a guilty plea
utilizing the coram nobis statute. The Tennessee Supreme Court has held that “a guilty
plea may not be collaterally attacked pursuant to the coram nobis statute.” Frazier, 495
S.W.3d at 248. As an intermediate appellate court, we may not reinterpret this decision
of our supreme court. Thus, we affirm the denial of relief.

       When an opinion would have no precedential value, the Court of Criminal
Appeals may affirm the judgment or action of the trial court by memorandum opinion
when the judgment is rendered or the action taken in a proceeding without a jury and
such judgment or action is not a determination of guilt, and the evidence does not
preponderate against the finding of the trial judge. See Tenn. Ct. Crim. App. R. 20. We
conclude that this case satisfies the criteria of Rule 20. The judgment of the coram nobis
court is affirmed in accordance with Rule 20, Rules of the Court of Criminal Appeals.



                                             ____________________________________
                                            JOHN EVERETT WILLIAMS, JUDGE




                                           -2-